     Case 0:19-cv-61120-RKA Document 5-1 Entered on FLSD Docket 05/13/2019 Page 1 of 6
nifinggFtg84q4g-tr-ffift-dU4bspmgr{Ff$t*6ffired on FLSD Docket osto2tzore Pase 5 or 4L


                     IN THE CIRCTIIT COI]RT OF'TIIE 17TII JTJDICIAL CIRCUTT
                            IN AND FOR BROWARD COUNTY, FLORTDA

                                                             GENERAL JTruSDICTION DIVISION
                                                             CASE NO.

        CYNTIIIA RYAN and ROBERT RYAII,
               Plaintiffs,
        v.

        ALLSTATE INSTTRANCE COMPAIYY,                A
        Foreign corporation,
               T)efendanf



                               COMPLAINT FOR BREACH OF CONTRACT

                1.     Plaintiffs, Cynthia Ryan and Robert Ryan ('?laintiffs"), sue Defendant, Allstate

        Insurance Company ("Defendanf') and state the following:

               2.      This is an action for breach of an insurance contract and for damages that exceed

        $15,000.00, exclusive of interest, costs and fees.

               3.      Plaintiffs are a married couple who own the property and reside at 4y'97 Southwest

        34th Tenace, Fort Lauderdale, Florida 33312 (the'?roperty'').

               4.      Upon information and belief, Defendant is a Foreign corporation doing business in

        Florida from a principal office located at8675 Freeport Parloray North, Irving, Texas 75063.

               5.      Defendant regularly conducts business in Broward County, Florida.

               6.      Defendant agreed to insure the Property under Allstate Insurance Company Policy

        Number 4805643321(the "Policy''). A true and correct copy of the Policy as provided to Plaintiffs

        is attached hereto and incorporated herein as Exhibit   "A."

               7.      At all times material hereto, in consideration of a premium paid by Plaintiffs, the

        Policy was in full force and effect.




                                                                                              Exhibit   1
Case 0:19-cv-61120-RKA Document 5-1 Entered on FLSD Docket 05/13/2019 Page 2 of 6




           8.      On or about September 10, 2017 the Property suffered severe damage (the "Loss")

    due to flooding due to Hurricane Irma at Plaintiffs'house.

           9.       Plaintiffs submitted a claim seeking coverage under the Policy for the damage

    sustained by the Loss.

           10.     Defendant has admitted that the Loss is covered and has made a partial payment

    under the Policy.

            11.    However, this partial payment rqrresented only a small fraction of the total loss.

            12.    Nearly nineteen (19) months after the [oss, Plaintiffs' property remains in disrepair.

            13.    Defendant has failed and refuses to provide Plaintiffs with coverage, in accordance

    with the Policy, for the remainder of damages stemming from the Loss.

            14.    Plaintiffs have been obligated to retain the undersigned attorneys for the

    prosecution of this action and related efForts to enforce the Policy, and are entitled to reasonable

    attorney's fees pursuant to Florida Statutes $$ 626.9373 or 627.428.

            15.    Al1 conditions precedent to the filing of this lawzuit have occurred, have been

    waived, or have otherwise been satisfied.

                                      COIINT I - BREACI{ OF'CONTRACT

            16.    Plaintiffs reallege and incorporate all of the above in support of this count.

            17.    The Policy is a valid written contract between Plaintiffs and Defendant, wherein

    Plaintiffs agreed to pay   a   premium and Defendant agreed to insure the Property.

            18.    Plaintiffs paid all premiums due under the Policy and fully perfionned their

    obligations under the Policy.

            19.    Under the Policy Defendant was obligated to pay the claim for damages, which

    were covered by the Policy.



                                                        2
Case 0:19-cv-61120-RKA Document 5-1 Entered on FLSD Docket 05/13/2019 Page 3 of 6




             20.    Defendant has refused to pay the full amounts due for the damages under the Policy.

             21.     Defendant breached the contract by repudiating its obligations to Plaintiffs and

    denyrng Plaintiffs the benefits of the policy.

             22.     At all times material hereto, Plaintiffs have satisfied all postJoss obligations under

    the Policy.

             23.     As a result of Defendant's breach of the contract, Plaintiffs have suffered       and

    continue to suffer damages.

             WHEREFORE, Plaintiffs respectfully request this Honorable Court award ajudgment for

    damages against Defendant       for breaching the contract by wrongfully denying coverage and

    payment under the Policy and for any additional relief    as   permittedby law and as this Court deems

    appropriate, including interest, costs, attomey's fees pursuant to Florida Statutes $$ 626.9373 or

    627 .428, and   all equitable remedies or other relief that may be appropriate.            \



                                       DEMAI\ID FOR JTIRY TRIAL

             24.     Plaintiffs, pursuant to the Rules of Civil Procedure, hereby demand trial by jury on

    all issues so triable.

       DESIGNATION OF ATTORNEY E.MAIL ADDRESS PURSUAI\T TO RT]LE 2.516

             Florida Professional Law Group, PLLC hereby designates the following email addresses

    for the purpose of service of all documents required to be served via email in this proceeding:

             Primaryemailaddress: tfoglia@flplg.com
             Secondaryemailaddress: eservice@flplg.com



    Dated:   April8,2019                    Respectfully submitted,


                                                  /s/ Tracq Foglia
                                                  Florida Professional Law Group, PLLC
                                                  TraceyFogli4 Esq.

                                                        3
Case 0:19-cv-61120-RKA Document 5-1 Entered on FLSD Docket 05/13/2019 Page 4 of 6




                                    Florida Bar No. 102617
                                    4600 Sheridan St., Suite 303
                                    Hollywood" FL 33021
                                    Tel. (9sa) 284-0900
                                    Fa:r. (95a) 284-0747
                                    E-mail : tfoglia@flplg.com
                                    E-mail: eservice@flplg. com
                                    Attomeysfor Plaintffi, Cynthia Ryan and Robert
                                    Ryan




                                         4
Case 0:19-cv-61120-RKA Document 5-1 Entered on FLSD Docket 05/13/2019 Page 5 of 6




                       EXHIBIT A
   Case 0:19-cv-61120-RKA Document 5-1 Entered on FLSD Docket 05/13/2019 Page 6 of 6

                                                                                                           Policy Number
                                                                                                                                           FTI!:
                                                                                                                                           ffi
                                                                                 364



                                                                                    DEGLARATION . RENEWAL
                                                                                 Policy                                to
                                                                                 12t1       12:01am
                                                                                 Folicy Torm: ONE YEAR

         Named lnsured and Mailing Address:                                      Original New Business Effective Date:
         ROBERT L, RYAN IV                                                       Reinstatement Date: 01111 12017
         CINDY RYAN
         /1497 SW 34 TERRACE
         DANIA, FL 33312
                                                                                 AgentNo:
                                                                                 SUNRISE INSURANCE
                                                                                 12260 SW 53RD STREET #6018
                                                                                 COOPER CITY, FL 33330
 Payor: INSURED                                                                          Phone: 954-74{14449
Property Locatlon:4497 SW 34

 RATING DESCRIPTION
 Pr.opertylBuilding                                                 Contents Location
lnsured's Primary Residence: Y
SINGLE FAMILY; TWO FLOORS; NON-ELEVATED                           LOWHST FLOOR ONLY ABOVE GROUND LEVEL
WITHOUT BASEMENT; INCLUDE ADDITION A,ND                           AND HIGHER FLOORS Subject to, lll. Property
EXTENSION                                                         Covered, Paragraph B.

Date of construction'or substantial improvement was on 01/0111964




Community Name: BROWARbGOUNW* No: 1250930554H
Status: REGULAR CRS Classl 7 FIRM Zone: XCurrent Flood Zonel             X   Elevation Difference: Grandfathered: N


 COVERAGEAN
  Coverage Type           Coverage   Limit I   Deductible         Rate              Deductible Discount              Premium
                      $              000   $r    2s0        0.   0/0.00         $         s.oo                  $           290.00
                      $        50,000      $1    250        '0.00/0.00          $         o-,00                 $             0.00
                                                                  MULTIPLIEIT                                   $             0.00
                                                                  ICC}REMIUM                                    $             5 .00
                                                                  ANNUAL SUB'I'OTAL                              I          295,00
                                                                  RESTiRVE I.'UND ASSESSM ENT                    $           d4 .00
                                                                  HFIAA SURCHARGE                                $          250.00
                                                                  FEDERAL POLICY F"EE                            $           25.00

                                                                    TOfAL    PREI\TIUM                          I           614.00

                                                                    A




FIRST MORTGAGEE
WELL$ FARGO BANK NA ISAOA
PO BOX 621530

                                                                                                           002 I 24(2:3)Fl 4:4903 I .657
